316 F.2d 729
Charlie Ervin WALLER, Appellant,v.PROFESSIONAL INSURANCE CORP., J. R. Reinhardt and J. Edwin Larson, Appellees.
No. 19938.
United States Court of Appeals Fifth Circuit.
April 29, 1963.

Albert S. C. Millar, Jr., and T. Edward Austin, Jr., Jacksonville, Fla., Austin, Basford & Millar, Jacksonville, Fla., of counsel, for appellant.
Robert J. Kelly, Asst. Atty. Gen., Tallahassee, Fla., Richard W. Ervin, Atty. Gen., for appellees J. R. Reinhardt and J. Edwin Larson, Tallahassee, Fla.
Dean Boggs, of Boggs, Blalock & Holbrook, Jacksonville, Fla., for appellee Professional Ins. Corporation.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
This appeal is from an order denying a motion for summary judgment, and enlarging the time for answering the complaint until final determination of a suit pending in the state courts of Florida against appellee insurance company involving the same controlling legal question.


2
This appeal must be dismissed for the reason that each order falls in the unappealable category. On the summary judgment question, see Jones v. St. Paul Fire & Marine Ins. Co., 5 Cir., 1939, 108 F.2d 123; and Atlantic Company v. Citizens Ice & Coal Storage Co., 5 Cir., 1949, 178 F.2d 453. The enlargement order is controlled by Jackson Brewing Company v. Clarke, 5 Cir., 1962, 303 F.2d 844.


3
Costs are taxed three-fourths on appellant, and one-fourth on appellees.


4
Appeal dismissed.